     Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 1 of 43




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

KATHRYN JUNGER and ROBERT F.
DANZI, as co-administrators of the estate
of George Edward Johnson, deceased, and
KATHRYN JUNGER, individually,

                      Plaintiffs,                        DECISION AND ORDER
               v.

                                                         1:16-CV-00564 EAW

HARPREET SINGH, M.D., and
ASHOKKUMAR J. KOTHARI, M.D.,

                 Defendants.
____________________________________

                                     INTRODUCTION

         Plaintiffs Kathryn Junger (“Junger”) and Robert Danzi, the co-administrators of the

estate of George Edward Johnson (“Johnson” or “Decedent”), commenced the instant

action on July 13, 2016, on behalf of Johnson’s estate and Junger individually1. (Dkt. 1).

In the Amended Complaint, which is the operative pleading, Plaintiffs assert claims against

defendants Dr. Harpreet Singh (“Dr. Singh”) and Dr. Ashokkumar J. Kothari (“Dr.

Kothari”) (collectively “Defendants”) sounding in medical malpractice and wrongful

death. (Dkt. 4).2 Junger also asserts loss of consortium claims in her individual capacity.

(Id.).


1
         Junger is Johnson’s widow and the co-administrator of his estate.
2
       The Amended Complaint also asserted claims based on lack of informed consent,
but Plaintiffs voluntarily dismissed those claims. (See Dkt. 143).
                                            -1-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 2 of 43




       Currently pending before the Court are seven motions in limine related to the jury

trial originally scheduled to commence on May 11, 2020, and subsequently adjourned

without date. (Dkt. 167; Dkt. 168; Dkt. 169; Dkt. 170; Dkt. 176; Dkt. 184). The Court’s

resolution of these motions is set forth below.

                              FACTUAL BACKGROUND

       The factual background of this matter is set forth in detail in the Court’s Decision

and Order dated August 8, 2019 (Dkt. 144), familiarity with which is assumed for purposes

of the instant Decision and Order. To briefly summarize, on August 4, 2014, Decedent

was taken by ambulance to Olean General Hospital (“OGH”) complaining of chest pain

and nausea. (Id. at 2-3). Decedent was treated in the emergency room by Dr. Teresa M.

Deak (“Dr. Deak”) and Dr. Robert S. Buckley (“Dr. Buckley”). (Id. at 3-4). Dr. Buckley

requested a consultation with interventional cardiologist Dr. Christopher T. Mallavarapu

(“Dr. Mallavarapu”), who performed a cardiac catheterization on Decedent, including an

aortogram. (Id. at 5). At the time he performed the aortogram, Dr. Mallavarapu did not

observe an aortic dissection. (Id.). However, Dr. Mallavarapu subsequently acknowledged

that the aortogram was indicative of an aortic dissection. (Id. at 5-6).

       Dr. Kothari was called for a cardiology consultation regarding Decedent’s case after

the cardiac catheterization and was informed that the aortogram had not revealed an aortic

dissection. (Id. at 6). Dr. Kothari treated Decedent on both August 4, 2014, and August 5,

2014. (Id. at 6-7). Dr. Kothari signed Decedent off cardiology service on the morning of

August 5, 2014. (Id. at 7). Dr. Singh, a hospitalist, discharged Decedent from OGH that

same day. (Id.). On August 8, 2014, Decedent died due to hemopericardium due to or as

                                            -2-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 3 of 43




a consequence of ruptured dissection of the aorta. (Id.).

                           PROCEDURAL BACKGROUND

       Plaintiffs commenced the instant action on July 13, 2016. (Dkt. 1). Plaintiffs filed

an Amended Complaint (Dkt. 4) on July 15, 2016, which is the operative pleading. The

Amended Complaint names as defendants Dr. Singh and Dr. Kothari, as well as OGH,

Olean General Healthcare Systems LLC (“OGHS”), Dr. Deak, Dr. Buckley, Exigence

Medical of Olean PLLC (“Exigence”), and Dr. Mallavarapu. (Id. at 1).           OGHS was

discontinued as a defendant via stipulation on November 15, 2016. (Dkt. 60; Dkt. 61).

       Discovery in the matter closed on July 30, 2018. (Dkt. 96). On October 29, 2018,

Dr. Deak, Dr. Buckley, Exigence, Dr. Kothari, and OGH filed motions for summary

judgment. (Dkt. 119; Dkt. 120; Dkt. 122; Dkt. 123). The Court entered a Decision and

Order on August 8, 2019, granting Dr. Deak’s, Dr. Buckley’s, and Exigence’s motions for

summary judgment, granting in part and denying in part OGH’s motion for summary

judgment, and denying Dr. Kothari’s motion for summary judgment. (Dkt. 144).

       On September 4, 2019, the Court entered a pretrial order that, among other things,

scheduled a jury trial to commence on May 11, 2020, and ordered the filing of motions in

limine by April 1, 2020. (Dkt. 151).

       On December 16, 2019, Plaintiffs sent the Court a letter indicating that they had

settled their claims against Dr. Mallavarapu. (Dkt. 152). Dr. Mallavarapu and OGH were

subsequently terminated as defendants in this matter via stipulation. (Dkt. 159; Dkt. 160;

Dkt. 161; Dkt. 162).



                                           -3-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 4 of 43




       On April 1, 2020, the parties filed, among other pretrial filings, the following

motions in limine: (1) a motion by Dr. Kothari to preclude testimony by Plaintiffs’ expert

economist, Edmund H. Mantell, Ph.D. (“Dr. Mantell”) (Dkt. 167); (2) a motion by

Plaintiffs to disqualify Dr. Kothari’s accounting expert, Michael Carnegie (Dkt. 168); (3)

a motion by Plaintiffs to preclude Dr. Nishith Amin, Dr. Singh’s expert interventional

cardiologist, from providing opinion testimony as to deviation from good and accepted

medical practice on the part of Dr. Mallavarapu or any other defendant or former defendant

(Dkt. 169); (4) a motion by Plaintiffs to preclude Dr. Judy Ann Joy-Pardi, Dr. Kothari’s

expert non-interventional cardiologist, from providing opinion testimony as to deviation

from good and accepted medical practice on the part of Dr. Mallavarapu or any other

defendant or former defendant (Dkt. 170); (5) a motion by Plaintiffs to preclude cross-

examination of Dr. Mantell on prior judicial criticism (Dkt. 172); and (6) a motion by Dr.

Singh to strike Dr. Mantell’s expert opinions (Dkt. 176).

       Dr. Singh moved to adjourn the scheduled trial due to the ongoing COVID-19

pandemic on April 3, 2020. (Dkt. 178). The Court granted the motion and adjourned the

trial without date on April 6, 2020, but kept in place the filing deadlines set forth in the

Pretrial Order. (Dkt. 181).

       On April 9 and 10, 2020, the parties filed response papers, and Dr. Singh filed a

cross-motion to preclude Plaintiffs from offering evidence that Dr. Mallavarapu did not

commit malpractice in his treatment of Decedent. (Dkt. 182; Dkt. 183; Dkt. 184). Replies

and Plaintiffs’ response to Dr. Singh’s cross-motion were filed on April 14 and 15, 2020.

(Dkt. 185; Dkt. 186; Dkt. 187; Dkt. 188; Dkt. 190; Dkt. 194).

                                           -4-
     Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 5 of 43




      On April 15, 2020, Dr. Singh also filed objections to the portions of Plaintiffs’ trial

memorandum indicating that they: (1) intend to introduce deposition testimony of Dr.

Deak, Dr. Buckley, and Dr. Mallavarapu at trial; (2) intend to introduce portions of the

deposition testimony of Dr. Mallavarapu’s expert, Dr. Philip B. Duncan, at trial; and (3)

intend to call Dr. Singh’s expert economist, Matthew McCabe, in presenting their direct

case. (Dkt. 195). Plaintiffs filed a reply to Dr. Singh’s objections later that same day.

(Dkt. 199).

      The Court held oral argument on the pending motions in limine on June 12, 2020,

continuing on June 18, 2020, and reserved decision. (Dkt. 207; Dkt. 209).

                                     DISCUSSION

I.    Motions Related to Dr. Mantell’s Testimony

      Defendants have both filed motions in limine to preclude Dr. Mantell, Plaintiffs’

expert economist, from testifying at trial. (See Dkt. 167; Dkt. 176). Plaintiffs have also

filed a motion in limine regarding Dr. Mantell’s testimony, requesting that the Court

preclude Defendants from cross-examining Dr. Mantell regarding judicial criticism he

received for testimony he provided in 1984 and 1991. (Dkt. 172).

      A.      Defendants’ Motions to Preclude Testimony by Dr. Mantell

      Defendants move to preclude Dr. Mantell’s testimony because it “relies on hearsay,

is based on unsupportable assertions and assumptions, ignores relevant evidence, and is the

product of a flawed analysis.” (See Dkt. 176 at 8; see also Dkt. 167 at 2 (“Dr. Mantell’s

testimony would be speculative and without foundation.”)). Dr. Kothari has also argued,



                                           -5-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 6 of 43




in the alternative, that Dr. Mantell’s testimony should be limited to the scope of his original

report. (See Dkt. 167 at 2).

              1.     Admissibility of Dr. Mantell’s Testimony

       Defendants challenge the following specific “unsupported assumptions” upon

which Dr. Mantell’s testimony is allegedly based: (1) Decedent would have resumed his

full-time legal practice effective September 2016, until age 75; (2) Decedent’s gross

professional revenues in 2017 would have been equal to his gross professional revenues in

2007; and (3) Decedent would have rendered his customary household services for a

weekly average of 16 hours for every year from 2017 until age 82.2. (See Dkt. 176 at 10-

11). Defendants contend that these assumptions are hearsay, “based primarily on the

conclusory and self-serving assertions of the decedent’s wife, have no basis in fact and are

therefore unreliable. Further, they are not supported by published statistical data regarding

those projections, which would be the assumptions that experts such as Dr. Mantell would

otherwise rely on.” (Id. at 11). For example, Defendants contend that Plaintiffs’ counsel

instructed Dr. Mantell to assume that Decedent would work until age 75, rather than the

age specified by the statistical tables, which is younger. (Id. at 11-12). Dr. Mantell also

acknowledged that although the statistical tables take into account a person’s physical

condition, he was instructed to disregard the tables. (Id. at 11). Further, Defendants argue

that Dr. Mantell “conducted no independent analysis of what other lawyers in the town

where the decedent worked were making, what their average income was, what the

decedent’s hourly rate was in 2007, or what the decedent’s hourly rate was going to be in

2017,” but rather assumed that Decedent’s gross professional revenues in 2017 would have

                                             -6-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 7 of 43




been equal to his gross professional revenues in 2007. (Id. at 12). Finally, Defendants

argue that, based on information given to him by Plaintiffs’ counsel, Dr. Mantell

improperly assumed that Decedent would have rendered his customary services on an

average of 16 hours per week, from 2017 until age 82.2. (Id.). Defendants note that at his

deposition, Dr. Mantell admitted that he made “some assumptions which I stand behind

because I made those assumptions, I professionally endorse them.           There are other

assumptions which I’ve been instructed to make which I do not stand behind.” (Id.).

Defendants conclude that “Dr. Mantell’s blind reliance upon the representations of the

decedent’s wife and plaintiffs’ counsel are reason enough to strike his opinion.” (Id.).

       In response, Plaintiffs contend that Dr. Mantell’s assumptions were reasonable and

that he reached “virtually the same economic projections on a per year basis” as Dr. Singh’s

consultant, Matthew McCabe.        (Dkt. 182).     Plaintiffs argue that: Junger provided

information that Decedent intended to work until age 75; Decedent intended to resume his

fulltime law practice in 2017, and so using his gross income in 2007, when he last worked

fulltime, was therefore a reliable and even a conservative estimate, given that Dr. Mantell

did not make an adjustment for inflation; and Mr. McCabe used almost identical numbers

to those used by Dr. Mantell for the value of Decedent’s provision of household services

up until age 82.2. (Id. at 2-3).

       Pursuant to Federal Rule of Evidence 702, “[a] witness who is qualified as an expert

by knowledge, skill, experience, training, or education may testify in the form of an opinion

or otherwise if:



                                            -7-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 8 of 43




       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of
       the case.

See Fed. R. Evid. 702. “As the Second Circuit has noted, district courts should presume

expert evidence is reliable.” UMG Recordings, Inc. v. Lindor, 531 F. Supp. 2d 453, 456

(E.D.N.Y. 2007). In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

the Supreme Court explained that a trial court has a “gatekeeping” duty under Rule 702,

and must make sure that proposed expert testimony “both rests on a reliable foundation

and is relevant to the task at hand.” Id. at 597; see also Kumho Tire Co. v. Carmichael,

526 U.S. 137, 147 (1999) (“In Daubert, this Court held that Federal Rule of Evidence 702

imposes a special obligation upon a trial judge to ensure that any and all scientific

testimony is not only relevant, but reliable.”) (quotation and alteration omitted).

       “Per Daubert and its progeny, a court’s Rule 702 inquiry involves the assessment

of three issues: (1) the qualifications of the expert, (2) the reliability of the methodology

and underlying data employed by the expert, and (3) the relevance of that about which the

expert intends to testify.” Washington v. Kellwood Co., 105 F. Supp. 3d 293, 304

(S.D.N.Y. 2015).     “Ultimately, the party proffering the expert has the burden to

demonstrate by a preponderance of the evidence that its expert witness satisfies these

criteria.” Id. (quotation and alteration omitted). “As the courts and Advisory Committee

have made clear, ‘the rejection of expert testimony is the exception rather than the rule.’”

                                            -8-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 9 of 43




M.B. ex rel. Scott v. CSX Transp., Inc., 130 F. Supp. 3d 654, 665 (N.D.N.Y. 2015) (quoting

Fed. R. Evid. 702, Advisory Committee’s Note).

       “Disputes as to the strength of an expert’s credentials, faults in the use of a

methodology, or lack of textual authority for an opinion go to ‘the weight, and not the

admissibility’ of an expert’s testimony.” United States v. American Exp. Co., No. 10-CV-

4496(NGG)(RER), 2014 WL 2879811, at *2 (E.D.N.Y. June 24, 2014).                    Further,

“[a]rguments about the assumptions and data underlying an expert’s testimony go to the

weight, rather than the admissibility, of that testimony.” Arista Records LLC v. Lime Grp.

LLC, No. 06 CV 5936(KMW), 2011 WL 1674796, at *7 (S.D.N.Y. May 2, 2001). “Unless

the information or assumptions that plaintiff’s expert [ ] relied on were ‘so unrealistic and

contradictory as to suggest bad faith,’ inaccuracies in the underlying assumptions or facts

do not generally render an expert’s testimony inadmissible.” Washington v. Kellwood Co.,

105 F. Supp. 3d 293, 306 (S.D.N.Y. 2015) (quoting R.F.M.A.S., Inc. v. So, 748 F. Supp. 2d

244, 269 (S.D.N.Y. 2010)) (alteration in original). “Expert testimony should not be

rejected simply because the conclusions reached by the witness seem subjectively

improbable. . . . It is [v]igorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof [that] are the traditional and appropriate means

of attacking shaky but admissible evidence.” Id. at 306-07 (internal quotations and

citations omitted) (alteration in original). However, “[a]n expert opinion requires some

explanation as to how the expert came to his conclusion and what methodologies or

evidence substantiate that conclusion.” Riegel v. Medtronic, Inc., 451 F.3d 104, 127 (2d

Cir. 2006), aff’d, 552 U.S. 312 (2008).

                                            -9-
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 10 of 43




       In this case, while Dr. Mantell employed certain assumptions in making his findings

regarding the damages calculation, he also based his calculations on Decedent’s business

earnings from tax filings. (See Dkt. 182-2 at 6). Dr. Mantell also relied on the “Life Tables,

Canada Provinces and Territories, 2009 to 2011,” to determine Decedent’s life expectancy.

(Id. at 9). Accordingly, the Court cannot conclude that his opinions are without evidentiary

foundation.

       As to the assumptions challenged by Defendants, Dr. Mantell explained both in his

deposition and in his expert report how he arrived at his conclusions regarding Decedent’s

lost earnings. Some of Dr. Mantell’s calculations were based on information he had

obtained from Decedent’s wife regarding their future plans. (See, e.g., Dkt. 182-12

(Junger’s testimony that her husband planned to return to full-time law practice in 2016);

see also Dkt. 182-2 at 6 (“In 2008 the decedent and his wife agreed that the decedent would

reduce the time he allocated to his professional practice in order to allocate more time to

the care of their children and their household when the care giver was unavailable.”)).

Further, the assumption that Decedent would have worked until 75 years old was based on

discussions that Junger and Decedent had regarding how long he would work (Dkt. 182-4

at 9), as well as demographic trends released by the Canadian Bar Association that the

“average retirement age for the occupational group is around 75” (see Dkt. 182-11). At his

deposition, Dr. Mantell explained that assumptions regarding how long an individual will

remain on the workforce may be based on information contained in a statistical table, and

other times it is based on information obtained from family members; Dr. Mantell testified

that he uses “whichever seems to me to be a more reliable guide,” and that he used Junger’s

                                            - 10 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 11 of 43




estimate in this case because it was more reliable, as she knew Decedent intimately. (See

Dkt. 182-4 at 7-11). In other words, it is not as if Dr. Mantell conjured these numbers out

of thin air. See MacQuesten Gen. Contracting, Inc. v. HCE, Inc., No. 99 Civ. 8598(JCF),

2002 WL 31388716, at *2 (S.D.N.Y. Oct. 22, 2002) (“In this case, [the plaintiff] attacks

the factual underpinnings of the opinions offered by [the defendant’s] experts. In part, the

plaintiff complains that the experts have founded their opinions on hearsay. But expert

analysis is often based on reported information rather than firsthand knowledge, and that

is no bar to its admissibility. . . . Moreover, a claim that the assumptions relied on by an

expert are unfounded is generally an argument that goes to the weight rather than the

admissibility of the evidence.”). Defendants’ criticisms of Dr. Mantell’s methodologies or

the assumptions he employed in making his calculations may be leveled during cross-

examination, but the Court will not preclude Dr. Mantell from testifying as an expert

witness. Defendants’ motions seeking this relief are denied.

              2.     The Scope of Dr. Mantell’s Testimony

       Having determined that Dr. Mantell’s testimony should not be excluded in its

entirety, the Court addresses whether his testimony must be limited to the scope of his

original report, rather than including information contained in the supplementary reports

served by Plaintiffs one day before pre-trial disclosures were due, on March 31, 2020. (See

Dkt. 167 at 2). Dr. Kothari contends that the supplementary reports contain “an analysis

of taxation that did not appear in Dr. Mantell’s prior reports,” and that if Plaintiffs are

permitted to offer this testimony at trial, Defendants will have been deprived of the right

to question Dr. Mantell as to whether he was qualified to offer an opinion on this subject.

                                           - 11 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 12 of 43




In response, Plaintiffs contend that the supplementary reports were timely under Federal

Rule of Civil Procedure 26(e)(2). (Dkt. 182 at 16). Specifically, Plaintiffs argue that the

supplementary reports were disclosed before the deadline for pre-trial disclosures, are

ministerial mathematical calculations, and offer no new opinions. (Id. at 16-17).

        The Court has reviewed the supplementary disclosures, which are attached as

Exhibit L to Plaintiffs’ response papers. (See Dkt. 182-13). The supplementary disclosures

state that they contain the following information:

        1.     Supplementary Report dated May 26, 2016, which was marked as
        Exhibit 2-A at the deposition of Edmond Mantell, Ph.D. on January 22, 2018
        (and included in Exhibit 2 of same date). This report contained the reduction
        to present value of plaintiffs’ economic loss stated in his Report dated May
        26, 2016.

        2.     Amended Economic Report dated March 28, 2020. This amended
        report updates plaintiffs’ economic losses as previously stated in Dr.
        Mantell’s Report dated May 26, 2016, and calculates the effect of taxes
        thereon.

        3.    Amended Supplementary Economic Report dated March 28, 2020.
        This amended supplement reduces the Amended Economic Report dated
        March 28, 2020 to present value.

(Id. at 2).

        Pursuant to Rule 26(e)(2), “[f]or an expert whose report must be disclosed under

Rule 26(a)(2)(B), the party’s duty to supplement extends both to information included in

the report and to information given during the expert’s deposition. Any additions or

changes to this information must be disclosed by the time the party’s pretrial disclosures

under Rule 26(a)(3) are due.” (emphasis added). “Rule 26(e) ‘does not grant a license to

supplement a previously filed expert report because a party wants to, but instead imposes


                                           - 12 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 13 of 43




an obligation to supplement the report when a party discovers the information it has

disclosed is incomplete or incorrect.’” Florentine v. Cates, No. 6:06-CV-1155, 2008 WL

11355383, at *2 (N.D.N.Y. July 22, 2008) (quoting Coles v. Perry, 217 F.R.D. 1, 4 (D.D.C.

2003)).

       Plaintiffs’ supplementary disclosures are timely, as they were provided at the time

of pretrial disclosures. Further, the supplementary reports do not contain any additional

factual information, or any suggestion that Dr. Mantell altered his methodology in arriving

at the damages calculation. Rather, the supplementary reports provide a modified amount

of projected damages, including the present discounted value of the aggregate net economic

loss, the aggregate income tax liability imputed to Decedent’s lost earnings, and the present

discounted value of the aggregate net economic loss, taking into account the income tax

liability estimate. In other words, Dr. Mantell has not offered any new theories or opinions,

but has instead merely updated his damages calculation, which is a proper function of a

supplemental filing under Rule 26(e)(2). See Speedfit LLC v. Woodway USA, Inc., No. CV

13-1276 KAM AKT, 2019 WL 1429609, at *4 (E.D.N.Y. Mar. 28, 2019) (explaining that

under Rule 26(e)(2), an expert has “the ability . . . to update a previous damages

calculation” but not to “assert[] new theories of damages which were never conveyed to

the adversary in the first instance during either the fact or expert discovery periods”); Park

W. Radiology v. CareCore Nat. LLC, 675 F. Supp. 2d 314, 326 (S.D.N.Y. 2009) (admitting

supplemental report that “updated the share and damages calculations” in the expert’s

original report).



                                            - 13 -
   Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 14 of 43




      To the extent Defendants challenge Dr. Mantell’s qualifications to provide this type

of information (see Dkt. 190 at 3 (noting that “plaintiffs have not disclosed anything

suggesting Dr. Mantell is an expert in Canadian/Ontario taxation”)), that may be probed

through cross-examination. But the Court will not preclude this type of evidence—which

was timely disclosed—on that basis alone.

      B.     Plaintiffs’ Motion to Preclude Defendants from Cross-Examination of
             Dr. Mantell Regarding Prior Judicial Criticism

      Plaintiff has submitted to the Court three cases in which Dr. Mantell was harshly

criticized by a panel of judges: Shatkin v. McDonnell Douglas Corp., 727 F.2d 202 (2d Cir.

1984); Shu-Tao Lin v. McDonnell-Douglas Corp., 742 F.2d 45 (2d Cir. 1984); and Escobar

v. Seatrain Lines, 175 A.D.2d 741 (1st Dep’t 1991). In Shatkin, the Second Circuit stated:

      The district court noted a number of assumptions and assertions made by Dr.
      Mantell that were so unrealistic and contradictory as to suggest bad faith. For
      example, although the only contribution that the decedent had made to his
      mother was his assignment of the $96.01 monthly annuity due to expire in
      1979, Dr. Mantell assumed that Lloyd would have contributed 20% of his
      disposable income to his mother. That figure was derived from statistics
      indicating that the average head of a household spends 20% of his income on
      himself; we find no basis for using that statistic in these calculations, where
      it has no relevance at all. In a further effort to justify such a high level of
      projected contributions, Dr. Mantell compared their discounted present value
      with Mrs. Shatkin’s undiscounted projected consumption; such an “apples
      and oranges” comparison simply cannot withstand scrutiny. Moreover, after
      projecting Lloyd’s income for 1990 to be either $151,990 or $117,700, Dr.
      Mantell deducted no state tax and applied a constant 11.7% federal tax rate.
      That assumption is highly suspect even when considered on its own; it is
      completely unacceptable when one realizes that he used a 23% rate in
      calculating the tax on Mrs. Shatkin’s income from whatever award she might
      receive, which of course would be far less than Lloyd’s annual income.
      Clearly such proposed testimony was riddled with errors, and therefore
                                          - 14 -
   Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 15 of 43




      excludable under Fed. R. Evid. 703. In addition, it would probably have
      hopelessly confused and misled the jury because of the latter’s inability to
      appraise the extremely questionable and unsupported assumptions
      underlying the testimony. We therefore conclude that the trial court’s
      decision to exclude that testimony was not erroneous.

727 F.2d at 208. That same year, in Shu-Toa Lin, the Second Circuit stated:

      We agree that defendants did not have a fair trial. Numerous errors occurred
      in the course of the trial. The most prejudicial of these was allowing the jury
      to consider as evidence Dr. Mantell’s lengthy, extravagant, and non-
      probative projections of Dr. Lin’s future income. Moreover, because
      defendants lacked the opportunity for adequate pretrial discovery, their
      cross-examination may have been less probing than one prepared with
      foreknowledge of Dr. Mantell’s testimony. Even if this jury had found
      damages identical to those ultimately calculated by Judge Sweet, therefore,
      the verdict could not stand.

742 F.2d at 49. Finally, in Escobar v. Seatrain Lines, the New York State Appellate

Division, First Department stated:

      The award was grossly excessive, and was apparently accomplished through
      the testimony of plaintiff’s economic expert, Dr. Edmund Mantell. (Plaintiff
      also read excerpts from the testimony of the late Eugene Spector, plaintiff’s
      other economist at the first trial.) We observe that Dr. Mantell’s testimony
      as an expert witness was cited by the Second Circuit Court of Appeals, which
      held, in reversing a judgment for pecuniary loss of a decedent’s wife and
      children, that “[t]he most prejudicial of [the errors occurring in the course of
      the trial] was allowing the jury to consider as evidence Dr. Mantell’s lengthy,
      extravagant, and non-probative projections of Dr. Lin’s future income.”
      (Shu-Tao Lin v McDonnell Douglas Corp., 742 F2d 45, 49 [1984].) Just nine
      months before that, the Second Circuit found Dr. Mantell’s proposed
      testimony to be “highly suspect” and “riddled with errors,” and affirmed the
      determination of the District Court to exclude his testimony after it had noted
      “a number of assumptions and assertions made by Dr. Mantell that were so
      unrealistic and contradictory as to suggest bad faith.” (Shatkin v McDonnell
      Douglas Corp., 727 F2d 202, 208 [1984].)


                                           - 15 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 16 of 43




       In the case now before us, Dr. Mantell projected that decedent would earn an
       average of $56,111 per year through 1989, and $145,686 per year until the
       year 2005 when decedent would have been 75 years of age. Dr. Mantell’s
       testimony was improperly founded upon comparison of the earnings and
       work history of Mr. Fernandez, whose qualifications and earnings history
       were substantially different from the decedent’s. Dr. Mantell’s $4,016,400
       projection of decedent’s survivors’ total economic loss was in our view
       highly speculative, and denied the defendant a fair trial.

175 A.D.2d at 742-43.

       “The precise scope of cross-examination of an expert witness rests within the broad

discretion of the trial court.” Blue Cross and Blue Shield of N.J., Inc. v. Philip Morris,

Inc., 141 F. Supp. 2d 320, 325 (E.D.N.Y. 2001); see also N.V. Maatschappij Voor

Industriele Waarden v. A.O. Smith Corp., 590 F.2d 415, 421 (2d Cir. 1978) (“Although

cross-examination is an essential element of our system of adversarial advocacy, the proper

scope for cross-questioning is, like the qualification of witnesses, a matter of trial court

discretion which we do not lightly disturb.”). As explained in Zinman v. Black & Decker,

Inc., 983 F.2d 431 (2d Cir. 1993):

       A trial court is allowed wide discretion in the management of the cross-
       examination of witnesses. “[I]n the last analysis the trial court is the governor
       of the trial with the duty to assure its proper conduct and the limits of cross-
       examination necessarily lie within its discretion. And we should not overrule
       the exercise of that discretion unless we are convinced that the ruling of the
       court was prejudicial.”

Id. at 437 (quoting United States v. Singh, 628 F.2d 758, 763 (2d Cir. 1980)). “Nonetheless,

unduly harsh limitation on cross-examination of a key expert witness can amount to

prejudicial error.” N.V. Maatschappij Voor Industriele Waarden, 590 F.2d at 421.




                                            - 16 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 17 of 43




       In support of their motion, Plaintiffs cite to Blue Cross and Blue Shield, where the

court precluded cross-examination on prior judicial criticism of the plaintiff’s expert based

on findings of hearsay, prejudice, and undue influence. (See Dkt. 172 at 2). There, the

defendants proffered the factual findings of a judge of the Quebec Superior Court who had

denigrated the conclusions of the expert in a similar case. 141 F. Supp. 2d at 321. The

specific language denigrating the expert included:

       In an attempt to establish a correlation between advertising bans and
       consumption the [plaintiff] called [the expert] as a witness. It should be
       pointed out that he was retained . . . as an expert for the purposes of this trial.
       This witness struck the court as extremely intelligent and very skilled in the
       manipulation of ideas and statistics. Unfortunately, he did not demonstrate
       the scientific objectivity that the court is entitled to expect from an expert
       witness of his stature. He often evaded troublesome questions in giving
       evidence; it was often only on close and rigorous cross-examination by
       counsel for applicants that complete answers were obtained and, frequently,
       his answers were self-justifications. This is all the more deplorable given
       that he was dealing with regression analysis, which is a complex subject. . . .

       Precise methodology, accurate data and the assurance of scientific rigour are
       essential in these matters where a simple error in the data, the methodology
       or the calculation affects all the results. In this instance, the court is of the
       opinion that the input data used by [the expert] were unreliable and that his
       methodology led necessarily to the desired result. Here again, the court
       entirely agrees with the analysis of reports and testimony of [the expert]
       made by [defendant’s] counsel in his argument . . . and accords no probative
       value to those reports or that testimony.

Id. at 322. In considering the scope of the expert’s cross-examination, the court explained

that “[j]udicial findings in other cases proffered as evidence are generally characterized as

inadmissable hearsay.” Id. at 323. The court noted that “[e]xcluding credibility assessing

statements by judges in other cases avoids the practical difficulty of weighing judicial

opinions against contrary evidence,” and “[t]he difficulty in assessing the probative force


                                             - 17 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 18 of 43




of comments by a judge on the credibility of a witness is especially great for a jury, which

may give exaggerated weight to a judge’s supposed expertise on such matters.” Id. The

court further noted that “[t]he restrictions governing judicial findings in other cases contrast

with the broad latitude permitted counsel in cross-examining experts.” Id. at 324. The

court ultimately held:

       The proposed evidence is inadmissible. It is also unfair. When a judge
       attacks a witness there is no effective defense. Peer review of such witnesses
       is different; if an expert does not act properly that expert ought to be attacked
       in the normal course of scientific debate—or in the case of a trial, with the
       opportunity for rehabilitation and explanation. To appropriately meet the
       evaluations of another judge would require the jury to delve deeply into the
       case that judge was trying. This enterprise is not appropriate under Rule 403.
       The critical comments of the judge were appropriate since he was the trier of
       fact in a non-jury case, but introduction of that opinion in the present case
       risks jeopardizing the jury’s independent assessment of the expert’s
       testimony. This court has found the expert’s present testimony sufficiently
       reliable . . . . Allowing another judge to disturb evaluations of credibility
       specifically left to the present jury is not contemplated by the Federal Rules
       and is not desirable.

       In this case the cross examination of the witness was blistering and lasted
       more than a full trial day. An extensive deposition and exchange of reports
       provided ample fuel for the broad-based attack on the expert’s credibility.
       Defendants’ experts will continue the attack. They do not need another judge
       as an ally.

Id. at 325. However, the court further clarified that “[w]hile a trial court should prevent

outside judicial decisions from clouding jury findings, it may consider them itself in

deciding whether an expert’s proposed testimony is sufficiently reliable to permit it under

Rule 702 of the Federal Rules of Evidence.” Id.

       Another court in this Circuit reached a similar conclusion in L-3 Communications

Corp. v. OSI Systems, Inc., No. 02 Civ. 9144(PAC), 2006 WL 988143 (S.D.N.Y. Apr. 13,


                                             - 18 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 19 of 43




2006). In that case, the court granted the defendant’s motion to preclude argument or

evidence before the jury concerning court opinions in unrelated cases commenting on their

damages expert, which contained “negative judicial findings of fact regarding expert

reports prepared and testimony given by [the expert] in cases litigated in other fora.” Id.

at *3. The court explained that “[the plaintiff] may cross-examine [the expert] but not on

the basis of the extrajudicial proceedings. [The plaintiff] may present argument regarding

these court opinions, outside of the hearing of the jury, during the Court’s examination of

[the expert’s] qualifications.” Id. at *4; see also U.S. Football League v. Nat’l Football

League, 842 F.2d 1335, 1375 (2d Cir. 1988) (district judge did not err by precluding cross-

examination of the defendant’s damages expert about testimony he gave in unrelated cases,

which was rejected by the district court but vindicated on appeal, as “[i]t was well within

[the district judge’s] discretion to avoid a confusing and certainly complex digression into

two earlier trials and appeals,” and “[p]robing into the qualifications of an expert is a far

cry from probing into differing judicial reactions to [the expert’s] prior testimony in totally

unrelated cases.”).

       Consistent with the reasoning in Blue Cross and Blue Shield and L-3, the Court find

it appropriate to preclude Defendants from cross-examining Dr. Mantell regarding prior

judicial criticism in the presence of the jury. The prior judicial criticism at issue is hearsay,

and the Court does not find any exception to the rule against hearsay applicable here.

Further, the cases in which Dr. Mantell was criticized are from 30 or more years ago, and

he has offered testimony in many cases since that time without such criticism. The Court

finds that allowing the defense to introduce these judicial criticisms from several decades

                                             - 19 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 20 of 43




ago would result in confusion to the jury and be unfair and prejudicial. It would be

particularly confusing to the jury to have to dig into the facts of the earlier cases and try to

compare the methodology used by Dr. Mantell in those cases with the methodology used

in the instant case. Consistent with the Federal Rules of Evidence, Defendants will be

afforded the opportunity to cross-examine Dr. Mantell; however, they may not probe into

prior judicial commentary on Dr. Mantell’s testimony, which could threaten to “disturb

evaluations of credibility specifically left to the present jury[.]” Blue Cross and Blue

Shield, 141 F. Supp. 2d at 325.

       The Court is not persuaded by Dr. Kothari’s argument that he should be allowed to

question Dr. Mantell regarding the prior judicial criticism under Federal Rule of Evidence

608(b).    Rule 608(b), which governs a witness’s character for truthfulness or

untruthfulness, provides:

       Except for a criminal conviction under Rule 609, extrinsic evidence is not
       admissible to prove specific instances of a witness’s conduct in order to
       attack or support the witness’s character for truthfulness. But the court may,
       on cross-examination, allow them to be inquired into if they are probative of
       the character for truthfulness or untruthfulness of:

       (1) the witness; or

       (2) another witness whose character the witness being cross-examined has
       testified about.

       The United States District Court for the District of Vermont addressed this issue in

the context of a criminal case in United States v. Fell, No. 5:01-cr-12-01, 2018 WL

7247414 (D. Vt. Apr. 4, 2018). In Fell, the defense moved to preclude cross-examination

of its expert witnesses “concerning prior testimony in other cases in which judges found


                                             - 20 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 21 of 43




that the testimony was not credible.” Id. at *4. The court cited to case law from the Second

Circuit holding that “Rule 608(b) permits a cross-examiner to introduce earlier findings by

other judges as evidence of an untruthful character.” Id.; see also United States v. Terry,

702 F.2d 299, 316 (2d Cir. 1983) (prosecutor permitted to question the defendant’s “voice

expert” witness as to “prior occasions when his testimony in other cases had been criticized

by the court as unworthy of belief,” as “[p]roof that a judge of the District of Columbia

Superior Court before whom [the expert] had testified as an expert had found that [the

expert] had ‘guessed under oath’ was probative of the weight to be accorded to his

testimony.”).

       The Fell court discussed United States v. Cedeño, 644 F.3d 79 (2d Cir. 2011), where

the Second Circuit found that the district court erred in precluding the defense from cross-

examining one of the government’s witnesses, Detective Robert Goldrick, regarding a prior

adverse credibility finding. Specifically, “[i]n 1990, the Appellate Division refused to

credit Goldrick’s testimony at a suppression hearing because it concluded that he had

‘patently tailored’ his testimony to avoid suppression of evidence discovered at a traffic

stop. . . . In other words, the Appellate Division found that Goldrick had lied.” Id. at 81.

The Second Circuit found that the district court had erred by relying only on the factors

articulated by United States v. Cruz, 894 F.2d 41 (2d Cir. 1990), i.e., “(1) whether the prior

judicial finding addressed the witness’s veracity in that specific case or generally; and (2)

whether the two sets of testimony involved similar subject matter.” Id. at 82 (explaining

that the district court should not have limited its analysis to the two factors discussed in

Cruz, because “in Cruz [the Second Circuit] did not purport to set out a rigid two-part

                                            - 21 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 22 of 43




test.”). The Cedeño court held that the district court erred in limiting its analysis to the two

factors discussed in Cruz, and could have considered:

       (1) whether the lie was under oath in a judicial proceeding or was made in a
       less formal context; (2) whether the lie was about a matter that was
       significant; (3) how much time had elapsed since the lie was told and whether
       there had been any intervening credibility determination regarding the
       witness; (4) the apparent motive for the lie and whether a similar motive
       existed in the current proceeding; and (5) whether the witness offered an
       explanation for the lie and, if so, whether the explanation was plausible.

Id. at 83.

       One year later, in United States v. White, 692 F.3d 235 (2d Cir. 2012), the Second

Circuit held that the district court erred by excluding cross-examination of government

witness, Detective Paul Hermann, regarding prior judicial credibility findings in a 2009

case. Id. at 241, 248. The Second Circuit explained that it had “little trouble concluding

that [the judge’s] prior credibility finding against Herrmann was relevant and highly

probative in this case,” and that “[t]hese credibility judgments are plainly probative of

Herrmann’s veracity and could affect a jury’s determination as to his willingness to lie to

secure a criminal conviction. Moreover, they are particularly relevant in the case before

us where the crux of the defense was that Herrmann lied about finding a weapon in [the

defendant’s] pocket instead of elsewhere in the vehicle.” Id. at 250. The White court found

that the district court’s exclusion of this evidence “cannot be located within the range of

possible decisions.” Id. at 251.

       The Fell court ultimately denied the defendant’s motion to preclude the government

from cross-examining its experts, concluding that it would:



                                             - 22 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 23 of 43




       take up each instance of prior judicial criticism of an expert as it arrives. The
       multiple factors identified by Cedeño cannot be applied in the abstract. There
       is good reason to be cautious about allowing cross-examination on prior
       instances of judicial criticism. Each instance of prior judicial criticism opens
       the possibility of a significant detour into whether the previous judge was
       correct in the previous case. The result in this case cannot be that blistering
       judicial criticism—to which no response was possible at the time it was
       administered—simply hangs in the air and damages the witness’s credibility.
       In addition, the court will be obliged to consider the scope of cross-
       examination under Rule 403.

Fell, 2018 WL 7247414, at *5.

       There are key differences between the instant case and Cedeño and White. First,

Cedeño and White were criminal cases, where based on Sixth Amendment rights the cross-

examination rights of a defendant as to a government witness are particularly robust. See

White, 692 F.3d at 248 (“In applying [Rule 608], ‘[w]hile a district court may impose

“reasonable limits” on cross-examination to protect against, e.g., harassment, prejudice,

confusion, and waste, it must also give wide latitude to a defendant in a criminal case to

cross-examine government witnesses.’” (quoting Cedeño, 644 F.3d at 82, and emphasis

added)).

       Second, the witnesses in Cedeño and White were fact witnesses, and the prior

judicial criticism at issue involved misrepresentations of fact, and not, as is the case here,

the reliability of an expert’s analysis. Rule 608(b) applies only to evidence that relates to

truthfulness and untruthfulness, and it is not clear to the Court that sloppy and unreliable

methodology by an expert witness (as opposed to deliberately misleading conduct) falls

within its purview. In other words, a finding that a particular methodology does not pass

muster under Rule 702 (or comparable state law evidentiary rules) is not the same as a

                                            - 23 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 24 of 43




finding that an expert has deliberately lied to the Court or the jury. The factors identified

by the Second Circuit in Cedeño support the conclusion that Rule 608(b) is inapposite here,

inasmuch as they assume that there has been a “lie,” and are clearly not tailored for a

situation in which the judicial criticism addressed expert methodology.

       Lastly, assuming that Rule 608(b) and the factors identified in Cedeño apply here,

an assessment of those factors supports precluding cross-examination based on the prior

judicial criticism of Dr. Mantell. The prior judicial findings were addressed specifically to

the methodology used by Dr. Mantell in the cases at issue. The most recent of the three

cases is from approximately 30 years ago; the other two cases are from approximately 37

years ago—the substantial passage of time strongly cuts against Dr. Kothari’s position. Dr.

Mantell has also presented expert testimony in numerous proceedings over the last 30 years

without any apparent repeat of the earlier judicial criticism. Moreover, while the criticism

addressed expert testimony offered in a judicial proceeding about a significant matter, as

discussed above, there was no “lie” by Dr. Mantell. Finally, questions of motivation and

plausibility have little apparent relevance here, where the issue is the soundness of an

expert witness’s methodology. Again, the fact that a court found a particular methodology

unreliable is not equivalent to a conclusion that the methodology was deliberately

misleading.3


3
       The Court recognizes that in Shatkin, the Second Circuit described Dr. Mantell’s
methodology as so substandard “as to suggest bad faith.” 727 F.2d at 208. However, the
Shatkin court did not make an actual finding of bad faith, and the criticisms of Dr. Mantell’s
work set forth therein are about such matters as the relevance of particular statistics,
comparing discounted present value to undiscounted projected consumption, and
application of the proper tax rate. In other words, it is clear that the issue with Dr. Mantell’s
                                             - 24 -
      Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 25 of 43




        For all these reasons, the Court grants Plaintiffs’ motion to preclude Defendants

from cross-examining Dr. Mantell on the prior judicial criticism discussed above.

II.     Motion to Disqualify Michael Carnegie

        Plaintiffs have moved to disqualify Michael Carnegie (“Carnegie”), a partner in the

Canadian accounting firm of Taylor Leibow LLP (“Taylor Leibow”) who has been retained

by Dr. Kothari as an expert witness. (Dkt. 168). Plaintiffs contend that Carnegie has a

conflict of interest because Taylor Leibow, “specifically including Mr. Carnegie, had a

decades-long prior confidential relationship with” Junger and Decedent. (Id. at 1). Dr.

Kothari opposes this motion, arguing that Taylor Leibow’s relationship with Junger and

Decedent ended in 2008 and that Carnegie never personally performed work for Junger,

never met or performed work for Decedent, is unaware of any confidential information

relating to Plaintiffs, and relied only on tax documents obtained through discovery in

preparing his loss report. (Dkt. 183 at 2). Dr. Kothari further argues that Plaintiffs have

been aware of Carnegie’s involvement in the matter since December 7, 2017, yet waited

until the eve of trial to seek disqualification and have thus waived any objection. (Id. at 2-

3).

        “The court’s authority to disqualify a party’s expert or consultant is based on its

inherent power to preserve the integrity of the adversary process.” Gordon v. Kaleida

Health, No. 08-CV-378S F, 2013 WL 2250506, at *5 (W.D.N.Y. May 21, 2013) (quotation

omitted). “While the reasons behind disqualifying an expert witness are similar to those


work in Shatkin was that his methodology was sloppy and unsound—there was no finding
that he was knowingly presenting false information.
                                            - 25 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 26 of 43




behind disqualifying an attorney that has a conflict of interest, the two scenarios are

distinguishable and subject to different standards.” Grioli v. Delta Int’l Mach. Corp., 395

F. Supp. 2d 11, 14 (E.D.N.Y. 2005). In particular, because “[u]nlike attorneys, expert

witnesses serve generally as sources of information and not necessarily as recipients of

confidences,” courts do “not apply the stringent attorney-client conflict standards” in

determining whether an expert should be disqualified. Id. at 13 (quotation omitted).

       Instead, “[d]isqualification of an expert or consultant generally requires that the

party seeking disqualification show that (i) [the moving party] held an objectively

reasonable belief in the existence of a confidential relationship with the challenged expert;

and (ii) during the relationship there was a disclosure of confidential or privileged

information to the expert that is relevant to the current litigation.” Breitkopf v. Gentile, No.

CV121084, 2014 WL 12843765, at *3 (E.D.N.Y. Mar. 24, 2014); see also Gordon, 2013

WL 2250506, at *5 (“The burden is on the party seeking disqualification to show . . .[an]

objectively reasonable belief that a confidential relationship existed with the expert or

consultant and that a party’s confidential information was actually disclosed to the expert

or consultant.” (internal quotation marks omitted)). The Court may further consider

whether “the public [has] an interest in allowing or not allowing the expert to testify,”

Grioli, 395 F. Supp. 2d at 14, as well as “whether another expert is available and whether

the opposing party had time to hire him or her before trial,” Koch Ref. Co. v. Jennifer L.

Boudreau M/V, 85 F.3d 1178, 1183 (5th Cir. 1996) “Disqualification is a drastic remedy

and should be resorted to rarely.” Breitkopf, 2014 WL 12843765, at *3 (citation and

alteration omitted).

                                             - 26 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 27 of 43




       In addition to proving the elements discussed above, “[t]he party seeking

disqualification bears the burden of establishing . . . its non-waiver.” English Feedlot, Inc.

v. Norden Labs., Inc., 833 F. Supp. 1498, 1501-02 (D. Colo. 1993); see also Hinterberger

v. Catholic Health Sys., Inc., No. 08-CV-380S F, 2013 WL 2250591, at *24 (W.D.N.Y.

May 21, 2013) (“Defendants’ theory, unsupported by caselaw, that despite failing to inform

Plaintiffs’ counsel and the court Defendants somehow preserved their right to timely seek

disqualification from the court, without having waived Defendants’ objection, after

Defendants’ alleged complaints to [the expert witness] were ignored, over more than one-

year prior to the motion, is untenable.”); Barrett v. United States, 651 F. Supp. 606, 607

(S.D.N.Y. 1986) (“This court ruled . . that the Government had waived its conflict of

interest claim by failing to raise that claim several years earlier when an affidavit by this

same [expert] witness was first presented by plaintiff in connection with a summary

judgment motion. Furthermore, in the intervening years the Government had not raised

any such concern about the expert’s possible conflict.”).

       Here, Dr. Kothari argues that Plaintiffs waived any right to seek disqualification of

Carnegie because, despite Carnegie having been disclosed as an expert witness in

December 2017, Plaintiffs waited over two years to seek disqualification. Plaintiffs argue

in reply that their motion is timely because it was filed by the deadline for motions in limine

and further that Dr. Kothari “knew of the potential for conflict at the time he hired

Carnegie” and thus assumed the risk that Carnegie would potentially be disqualified. (Dkt.

186 at 4).



                                            - 27 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 28 of 43




       The Court agrees with Dr. Kothari that Plaintiffs were obliged to assert a conflict of

interest with Carnegie prior to the eve of trial. See Hinterberger, 2013 WL 2250591, at

*24 (“[T]he only relevant communication of an objection to a challenged expert or

consultant’s services to an opponent is not to the objected expert or consultant, or, for that

matter, to the opponent’s counsel, but to the court by a formal request to disqualify.”);

Wisconsin Local Gov’t Prop. Ins. Fund v. CH2M Hill, Inc., No. 02-C-302-DRH, 2005 WL

8165822, at *2 (E.D. Wis. Dec. 8, 2005) (“Plaintiffs had the opportunity to address this

alleged potential conflict of interest either during expert witness disclosures or after [the

expert’s] deposition was taken. . . . Bringing forth this argument with trial only one month

away is not acceptable, especially given that this is not newly-discovered information.”).

While it may be the case that Dr. Kothari initially ran the risk of disqualification by hiring

an expert who had a previous relationship with Junger and Decedent, once Plaintiffs

became aware that Carnegie was working for Dr. Kothari, it was incumbent upon them to

timely raise the issue for prompt resolution by the Court. Instead, they waited until after

expert discovery had closed and trial was impending to seek disqualification. See Dyson,

Inc. v. Bissell Homecare, Inc., 951 F. Supp. 2d 1009, 1028 (N.D. Ill. 2013) (“[The

defendant] could have brought the instant motion at a much earlier point in this

litigation. . . . Granting [the defendant’s] motion at this late juncture would effectively pull

the rug from under [the plaintiff], leaving [the plaintiff] without a key expert and causing

unfair prejudice to [the plaintiff]. Therefore, based on the above, [the defendant’s] motion

to disqualify [the expert witness] from serving as an expert is denied.”); In re Nat’l Century

Fin. Enterprises, Inc. Fin. Inv. Litig., No. 2:03-MD-1565, 2010 WL 1257598, at *10-11

                                             - 28 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 29 of 43




(S.D. Ohio Mar. 29, 2010) (“Delay in bringing this matter to the attention of plaintiffs’

counsel and the court has resulted in increased and unnecessary expense. Plaintiffs have

paid a significant fee to an expert that they cannot use. Both parties have expended

significant costs in briefing this issue. While it is clear that plaintiffs failed to adequately

investigate potential conflicts, [the defendant] was aware of the conflict and did not nothing

to address this issue in a timely manner. As a result, the court finds that disqualification

under these circumstances is not warranted.”). Under these circumstances, the Court finds

it inappropriate to disqualify Carnegie.

       The Court further finds that even if Plaintiffs have not waived any conflict with

respect to Carnegie, they have failed to establish that any confidential information Carnegie

may have been exposed to as a result of Junger’s and Decedent’s prior relationship with

Taylor Leibow is relevant to the instant litigation. Plaintiffs argue that Decedent’s 2007

tax return, which was prepared by Taylor Leibow, is key to their damages claim. (See Dkt.

168 at 4-5). However, the tax return itself does not constitute confidential information

sufficient to support disqualification, inasmuch as it was submitted to the appropriate

governmental authorities and produced in connection with the instant litigation. Further,

there is no suggestion in the record before the Court that there is any dispute over the

accuracy of the 2007 tax return. Instead, the parties dispute whether the 2007 tax return is

an accurate predictor of Decedent’s future income. Plaintiffs have not presented any proof

that such an inquiry relies on any confidential information to which Carnegie was privy.

On these facts, Plaintiffs have not established that this is the rare case in which

disqualification of an opposing party’s expert witness is warranted.

                                             - 29 -
       Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 30 of 43




III.     Motions Regarding Testimony as to Dr. Mallavarapu

         Plaintiffs have filed motions seeking to preclude both Dr. Singh’s expert

interventional cardiologist Dr. Nishith Amin (“Dr. Amin”) and Dr. Kothari’s expert non-

interventional cardiologist Dr. Judy Ann Joy-Pardi (“Dr. Joy-Pardi”) from testifying that

Dr. Mallavarapu (or any other defendant or former defendant) deviated from good and

accepted medical practice. (Dkt. 169; Dkt. 170). Both Defendants oppose this motion, and

Dr. Singh has cross-moved to preclude Plaintiffs from introducing any evidence at trial that

Dr. Mallavarapu did not commit medical malpractice. (Dkt. 183; Dkt. 184).                 In the

alternative, Dr. Singh argues that Plaintiffs should not be permitted to introduce deposition

testimony by Dr. Mallavrapu’s expert interventional cardiologist, Dr. Phillip Duncan,

because such evidence is more prejudicial than probative. (Dkt. 184 at 18-19).

         A.     Judicial Estoppel

         Plaintiffs and Dr. Singh rely on the doctrine of judicial estoppel in arguing as to the

admissibility of evidence regarding Dr. Mallavarapu’s treatment of Decedent. As the

Supreme Court has explained:

         Where a party assumes a certain position in a legal proceeding, and succeeds
         in maintaining that position, he may not thereafter, simply because his
         interests have changed, assume a contrary position, especially if it be to the
         prejudice of the party who has acquiesced in the position formerly taken by
         him. This rule, known as judicial estoppel, generally prevents a party from
         prevailing in one phase of a case on an argument and then relying on a
         contradictory argument to prevail in another phase.

New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quotations, citations, and alteration

omitted).     “[T]he circumstances under which judicial estoppel may appropriately be

invoked are probably not reducible to any general formulation of principle.” Id. However,

                                              - 30 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 31 of 43




“in evaluating whether to apply the doctrine of judicial estoppel, courts generally look for

the existence of three factors: (1) that a party’s new position is ‘clearly inconsistent’ with

its earlier position, (2) that the party seeking to assert this new position previously

persuaded a court to accept its earlier position, and (3) that the party ‘would derive an unfair

advantage or impose an unfair detriment on the opposing party if not estopped.’”

Intellivision v. Microsoft Corp., 484 F. App’x 616, 619 (2d Cir. 2012) (quoting New

Hampshire, 532 U.S. at 750-51). The Second Circuit “further limit[s] judicial estoppel to

situations where the risk of inconsistent results with its impact on judicial integrity is

certain.” DeRosa v. Nat’l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 2010). “This latter

requirement means that judicial estoppel may only apply where the earlier tribunal

accepted the accuracy of the litigant’s statements.” In re Adelphia Recovery Tr., 634 F.3d

678, 696 (2d Cir. 2011).

       Here, Plaintiffs argue judicial estoppel bars Drs. Amin and Joy-Pardi from testifying

at trial as to malpractice by Dr. Mallavarapu based on statements made by counsel at these

experts’ respective depositions. (See Dkt. 169 at 2-7; Dkt. 170 at 2-5). Plaintiffs’ argument

fails, because at no point was there judicial acceptance as to these statements by counsel.

See Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014) (rejecting

judicial estoppel argument because there had been no ruling by the court on the initial

representation, and there was accordingly “no risk of inconsistent adjudications”); Bates v.

Long Island R. Co., 997 F.2d 1028, 1038 (2d Cir. 1993) (holding that there was “no basis

for the district court to apply judicial estoppel” where there had been “no judicial

acceptance” of the representation at issue). With respect to Dr. Amin, although Plaintiffs’

                                             - 31 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 32 of 43




counsel initially threatened to call the Court regarding the refusal to answer certain

questions, he ultimately did not make such a call. (See Dkt. 169 at 2-7) With respect to

Dr. Joy-Pardi, the parties did call the Court and spoke to the magistrate judge’s law clerk;

however, they were advised that the magistrate judge was not available to resolve the issue

and that motion practice would be necessary. (See Dkt. 170 at 2-5). Ultimately, no such

motion was ever filed. Accordingly, at no point did the Court accept or rely upon any of

the statements, and judicial estoppel is not implicated.

       The same analysis applies to Dr. Singh’s argument that Plaintiffs should be

judicially estopped from arguing that Dr. Mallavarapu did not commit malpractice. While

the Court found in its Decision and Order dated August 8, 2019, that Dr. Mallavarapu had

failed to appropriately interpret Decedent’s aortogram (see Dkt. 144 at 17-18), that position

had been taken not by Plaintiffs but by Drs. Deak and Buckley. Further, the Court did not

affirmatively find that this failure by Dr. Mallavarapu amounted to malpractice, as that

issue was not before it. Accordingly, Plaintiffs have never persuaded this Court (or any

court) to accept the position that Dr. Mallavarapu committed malpractice, and they are not

judicially estopped from now taking a contrary position. The Court further notes that, in

any event, Plaintiffs have clarified that they do not intend to affirmatively claim at trial that

Dr. Mallavarapu was not negligent or that he did not deviate from the standard of care.

(Dkt. 188 at 8-9).

       For all these reasons, the Court rejects Plaintiffs’ and Dr. Singh’s arguments that

judicial estoppel prevents either side from presenting evidence regarding Dr.

Mallavarapu’s negligence (or lack thereof).

                                             - 32 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 33 of 43




       B.     Failure to Answer Deposition Questions

       In addition to asserting judicial estoppel, Plaintiffs have argued that Defendants

should be barred from eliciting testimony regarding Dr. Mallavarapu’s claimed malpractice

as a discovery sanction—that is, because counsel prevented Drs. Amin and Joy-Pardi from

answering questions on this topic at deposition. (See Dkt. 187 at 2; Dkt. 188 at 3-4).

       “It is well-settled that a deponent is required to answer questions at his oral

deposition unless an objection is interposed based on privilege, to enforce a court ordered

limitation, or to enable the witness to seek relief from questioning which creates

unreasonable annoyance, embarrassment, or is found oppressive. . . .” Scott v. Howard,

No. 15-CV-1000A(F), 2019 WL 311618, at *1 (W.D.N.Y. Jan. 24, 2019); see also Fed. R.

Civ. P. 30(C)(2) (“A person may instruct a deponent not to answer only when necessary to

preserve a privilege, to enforce a limitation ordered by the court, or to present a motion

under Rule 30(d)(3).”). Here, defense counsel improperly instructed Drs. Amin and Joy-

Pardi not to answer questions at their respective depositions for impermissible reasons.

(See, e.g., Dkt. 170-2 at 63 (refusing to let Dr. Joy-Pardi answer the question “[A]re you

critical of any of the care provided to [Decedent] in this case?” because it was outside the

scope of her expert report); Dkt. 169-2 at 26-27 (refusing to let Dr. Amin answer questions

regarding Dr. Mallavarapu’s conduct as “outside of his expert disclosure”)); see also

Ferring Pharm. Inc. v. Serenity Pharm., LLC, 331 F.R.D. 75, 79 (S.D.N.Y. 2019) (finding

counsel “acted improperly” in instructing expert not to answer questions at deposition on

basis that they were outside the scope of agreed upon discovery); In re Omeprazole Patent

Litig., No. M-21-81(BSJ), 2005 WL 818821, at *4 (S.D.N.Y. Feb. 18, 2005) (finding it

                                           - 33 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 34 of 43




improper for counsel to refuse to allow expert witness to answer questions about subject

matters not contained in his amended expert reports—“[c]ounsel’s proper course would

have been to allow the questioning to continue subject to objection”); Bechard v. Costanzo,

No. 91-CV-1358, 1995 WL 105991, at *3 (N.D.N.Y. Feb. 24, 1995) (finding that counsel’s

direction to expert witness to not answer questions related to subject matter outside the

scope of his expert disclosure “was improper because it fell outside the scope of reasons

expressly provided for by the Federal Rules”). “The court may impose an appropriate

sanction—including the reasonable expenses and attorney’s fees incurred by any party—

on a person who impedes, delays, or frustrates the fair examination of the deponent.” Fed.

R. Civ. P. 30(d)(2).

       While it may be appropriate in certain cases to preclude an expert from testifying at

trial based on a refusal to answer deposition questions, see Kansas City Fire & Marine Ins.

Co. v. Long Island Power Auth., No. CV 05-4944 (AKT), 2007 WL 7034284, at *6

(E.D.N.Y. Nov. 23, 2007), that draconian sanction is not warranted where, as here, “there

is sufficient time before trial to reopen the deposition and get [the expert’s] answers,” The

Topps Co. v. Cadbury Stani S.A.I.C., No. 99 CIV. 9437 (CSH), 2006 WL 176995, at *1

(S.D.N.Y. Jan. 20, 2006); see also Ferring Pharm., 331 F.R.D. at 78 (“[B]efore precluding

a party from introducing relevant evidence because of a discovery violation, a court should

inquire more fully into the actual difficulties which the violation causes, and must consider

less drastic responses.” (citation omitted)). The Court accordingly denies Plaintiffs’

request for preclusion of testimony as a discovery sanction.



                                           - 34 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 35 of 43




       However, the Court is persuaded based on the record before it that Plaintiffs should

be afforded an opportunity to question Drs. Amin and Joy-Pardi as to Dr. Mallavarapu’s

conduct prior to trial. Plaintiffs are correct that defense counsel made representations at

deposition that these expert witnesses would not be opining as to whether Dr. Mallavarapu

violated the standard of care, yet this no longer appears to be the case. Accordingly, should

Plaintiffs make a request to reopen expert discovery for this limited purpose, the Court will

grant that request. The Court would further entertain a request for appropriate fees and

costs associated with reopening Dr. Amin’s and Dr. Joy-Pardi’s depositions.

       C.     Admissibility of Dr. Duncan’s Testimony

       Dr. Singh argues, in the alternative to his request for preclusion, that Plaintiffs

should be precluded from introducing deposition testimony by Dr. Duncan as to Dr.

Mallavarapu’s conduct because it is more prejudicial than probative. “Relevant evidence

. . . may be excluded ‘if its probative value is substantially outweighed by a danger of unfair

prejudice or needlessly presenting cumulative evidence.’” Mirlis v. Greer, 952 F.3d 36, 46

(2d Cir. 2020) (quoting Fed. R. Evid. 403) (alterations omitted). Here, Dr. Singh argues

that it would be confusing to the jury, and thus unduly prejudicial, for Plaintiffs to offer

testimony from both Dr. Duncan, who opined that Dr. Mallavarapu was not negligent, and

from other experts who will opine that Dr. Mallavarapu was negligent. (See Dkt. 184-1 at

18-19).

       Evidence regarding Dr. Mallavarapu’s actions in this case is indisputably relevant.

Although Plaintiffs have settled with Dr. Mallavarapu, pursuant to New York General

Obligations Law § 15-108 (which applies to this diversity action), any jury verdict for

                                            - 35 -
      Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 36 of 43




Plaintiffs must be offset by the greater of either the settlement amount or Dr. Mallavarapu’s

proportionate share of liability. In other words, the jury in this case will be called upon to

apportion liability between Dr. Mallavarapu and Defendants. Dr. Duncan’s testimony is

highly probative of this issue.

        Further, Plaintiffs have clarified that they do not seek to present Dr. Duncan’s

testimony to argue that Dr. Mallavarapu was not negligent, but instead to “explain . . . the

expectations of Dr. Mallavarapu . . . with regard to the after-treating cardiologist and

hospitalist.” (Dkt. 188 at 8-9). The Court finds that such evidence will not unduly confuse

the jury and should not be excluded under Rule 403.

IV.     Dr. Singh’s Objections Regarding the Use of Deposition Testimony

        Finally, the Court considers Dr. Singh’s objections to portions of Plaintiffs’ pretrial

memorandum. As noted above, Dr. Singh objects to Plaintiffs’ stated intentions to: (1)

introduce deposition testimony of Dr. Deak, Dr. Buckley, and Dr. Mallavarapu at trial; (2)

introduce portions of Dr. Duncan’s deposition testimony at trial; and (3) call Dr. Singh’s

expert economist, Matthew McCabe (“McCabe”), in presenting their direct case. (Dkt.

195).

        As a threshold matter, the Court rejects Plaintiffs’ argument that Dr. Singh’s

objections were not timely filed insofar as Dr. Singh objects to the introduction of

deposition testimony. The Pretrial Order entered on September 4, 2019, provides that “any

party objecting to the use of deposition testimony” must file said objections “[a]t least one

week before the pretrial conference,” which in this case was set for April 22, 2020. (Dkt.



                                             - 36 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 37 of 43




151 at 2, 5). Dr. Singh filed his objections on April 15, 2020, in compliance with the

Pretrial Order.

       However, Dr. Singh’s argument that Plaintiffs should not be allowed to call McCabe

as a witness in their case in chief was arguably not timely raised, because it does not deal

with deposition testimony. However, because Dr. Singh was apparently not aware that

Plaintiffs intended to call McCabe until it reviewed Plaintiffs’ pretrial memorandum, and

because Plaintiffs have had the opportunity to file a reply in support of their position, the

Court will consider Dr. Singh’s objection with respect to McCabe.

       With respect to the deposition testimony of Dr. Deak, Dr. Buckley, and Dr.

Mallavarapu, Plaintiffs argue that they may admit such testimony pursuant to Federal Rule

of Civil Procedure 32(a)(3), which provides that “[a]n adverse party may use for any

purpose the deposition of a party or anyone who, when deposed, was the party’s officer,

director, managing agent, or designee under Rule 30(b)(6) or 31(a)(4).” Dr. Singh argues

that Rule 32(a)(3) no longer applies to Dr. Deak, Dr. Buckley, and Dr. Mallavarapu,

because they are no longer parties to the instant action. (Dkt. 195 at 3). Dr. Singh has cited

no case law to support this contention, and the Court’s own research has not uncovered any

discussion of this issue within the Second Circuit. However, there are out-of-Circuit

decisions supporting the conclusion that Rule 32(a)(3) is not applicable to parties who have

been dismissed from the action. See, e.g., Powertrain, Inc. v. Ma, 88 F. Supp. 3d 679, 691

(N.D. Miss. 2015) (finding deposition testimony not admissible because party “was

dismissed on default judgment earlier in this proceeding and thus was not a party to this

action at the time of trial”), aff’d, 640 F. App’x 263 (5th Cir. 2016); Estate of Thompson v.

                                            - 37 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 38 of 43




Kawasaki Heavy Indus., Ltd., 291 F.R.D. 297, 311 (N.D. Iowa 2013) (deposition testimony

could not be used in the plaintiff’s case-in-chief where party who had designated deponent

was subsequently dismissed from the case).

       Nonetheless, even assuming that Plaintiff cannot admit the deposition testimony at

issue under Rule 32(a)(3), the Court cannot determine at this time whether such testimony

would be admissible at trial under Rule 32(a)(4). In particular, because there is currently

no trial date set in this matter, the Court cannot ascertain whether Dr. Deak, Dr. Buckley,

and/or Dr. Mallavarapu will qualify as an unavailable witness at the time of trial.

Accordingly, the Court finds that this issue is not yet ripe for resolution. When the trial of

this matter is rescheduled, the Court will issue an amended pretrial order setting forth

deadlines for updated pretrial filings; if necessary upon the submission of all such filings,

the Court will resolve this issue at that time.

       Turning to Dr. Duncan’s deposition testimony, the Court has already, in resolving

the parties’ motions in limine, determined that Dr. Duncan’s testimony is relevant to the

issues in this case and is not otherwise inadmissible due to its substance. Accordingly, the

Court need consider only two additional procedural arguments made by Dr. Singh: (1) that

Plaintiffs failed to comply with the disclosure requirements of Federal Rule of Civil

Procedure 26 with respect to Dr. Duncan; and (2) that Plaintiffs should be required to call

Dr. Duncan as a live witness. (See Dkt. 195 at 8-9).

       There is no “per se rule precluding a party from relying on the testimony of an

adverse party’s expert in its case-in-chief.” NetAirus Techs., LLC v. Apple, Inc., No. LA

CV10-03257 JAK EX, 2013 WL 9570686, at *1 (C.D. Cal. Nov. 11, 2013). Instead,

                                             - 38 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 39 of 43




“[d]ecisions regarding the mode and order of witness questioning lie within the district

court’s broad discretion.” Nat’l R.R. Passenger Corp. v. Certain Temp. Easements Above

R.R. Right Of Way In Providence, Rhode Island, 357 F.3d 36, 42 (1st Cir. 2004) (affirming

district court ruling allowing party to call opponent’s expert during its case-in-chief).

       Dr. Singh’s argument that Plaintiffs were required by Rule 26 to designate Dr.

Duncan as an expert witness is “wholly unpersuasive.” Kerns v. Pro-Foam of S. Alabama,

Inc., 572 F. Supp. 2d 1303, 1309 (S.D. Ala. 2007). In Kerns, the court rejected this

argument, noting because the expert witness’s “expertise, knowledge and opinions as they

relate to the particular material issues” involved in that case were well known to all

involved, “[t]he risk of unfair surprise to defendant” in allowing the plaintiff to call the

expert was “exactly nil.” Id. at 1310; see also Olsen v. Delcore, No. 2:07-CV-334 TS,

2009 WL 3055411, at *2 (D. Utah Sept. 24, 2009) (allowing the plaintiff to call expert

retained by the defendant as a witness in her case-in-chief because “once a party has given

testimony the opinions do not belong to anyone and are available for all parties to use at

trial”). The same is true here—while Dr. Duncan was initially designated as an expert by

Dr. Mallavarapu, Dr. Singh was provided with his expert report and his attorney was

present at Dr. Duncan’s deposition. Dr. Singh is “leaning on the Rule 26 disclosure

requirements to secure a tactical advantage that these rules were never intended to confer.”

Kerns, 572 F. Supp. 2d at 1310.

       Further, the Court does not find that Plaintiffs are required to call Dr. Duncan as a

live witness. It is undisputed that Dr. Duncan lives and works more than 100 miles from

the courthouse and he is thus an unavailable witness whose deposition testimony may be

                                            - 39 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 40 of 43




used “for any purpose.” Fed. R. Civ. P. 32(a)(4)(b). In Nichols v. Am. Risk Mgmt., No. 89

CIV. 2999(JSM)(AJP), 2000 WL 97282 (S.D.N.Y. Jan. 28, 2000), the court considered

“whether one party (here, plaintiff) can use the deposition testimony of another party’s

expert (here, that of a defendant who since has settled out) against a remaining adverse

party (here, a remaining defendant) . . . where the expert lives and works over 100 miles

from the courthouse.” Id. at *1. The court concluded that the use of such testimony was

permissible, absent “special circumstances.” Id. at *2. No such special circumstances are

present here. As noted above, Dr. Singh’s attorney was present at Dr. Duncan’s deposition

and had the opportunity to cross-examine him. Further, Dr. Singh has failed to articulate

any questions that he would have asked Dr. Duncan at his deposition had he known

Plaintiffs would subsequently seek to admit Dr. Duncan’s testimony as part of their case in

chief.    The Court finds no reason to depart from Rule 32(a)(4)(B) under these

circumstances and will allow Plaintiffs to present Dr. Duncan’s deposition testimony to the

jury.

         However, the Court agrees with Dr. Singh that Plaintiffs should be precluded from

calling Dr. Singh’s expert economist McCabe as part of their case-in-chief. While the

Court rejects Dr. Singh’s argument based on the Rule 26 disclosure requirements, for the

reasons discussed above with respect to Dr. Duncan, the Court is persuaded by Dr. Singh’s

contention that McCabe’s testimony would be duplicative, confusing for the jury, and more

prejudicial than probative.

         Plaintiffs have made it clear in their response to Dr. Singh’s objections that McCabe

would not add anything substantive to Dr. Mantell’s conclusions—indeed, Plaintiffs note

                                             - 40 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 41 of 43




that “Dr. Mantell and Mr. McCabe used virtually identical methodologies and came up

with virtually identical projections.” (Dkt. 199 at 6). Instead, the purpose for which

McCabe is to be called, according to Plaintiffs, is to show that Dr. Mantell’s projections

are “virtually identical to those reached by a defendant’s economist.” (Id.). However, as

one federal court of appeals has explained:

       Once a witness has been designated as expected to testify at trial, there may
       be situations when the witness should be permitted to testify for the opposing
       party. In such situations, however, . . . a party should not generally be
       permitted to establish that the witness had been previously retained by the
       opposing party. While there may be situations where this fact should be
       disclosed to a jury, . . . the unfair prejudice resulting from disclosing this fact
       usually outweighs any probative value.

Peterson v. Willie, 81 F.3d 1033, 1037-38 (11th Cir. 1996) (finding the district court erred

in allowing defense counsel to elicit that expert witness had previously been retained by

plaintiff’s attorney); see also Ferguson v. Michael Foods, Inc., 189 F.R.D. 408, 410 (D.

Minn. 1999) (denying the plaintiff’s motion to call the defendant’s medical expert as a

witness during her case-in-chief due to the risk of unfair prejudice, because “even if the

court were to order plaintiff not to mention who hired him originally, there is a substantial

risk that the jury would be able to figure out how the expert became involved in the case”);

Rubel v. Eli Lilly & Co., 160 F.R.D. 458, 460 (S.D.N.Y. 1995) (“[P]ermitting one party to

call an expert previously retained or consulted by the other side entails a risk of very

substantial prejudice stemming from the fact of the prior retention, quite apart from the

substance of the testimony. One leading commentator aptly has characterized the fact of

the prior retention by the adversary as ‘explosive.’” (quoting 8 Charles A. Wright, Arthur

R. Miller & Richard L. Marcus, Federal Practice and Procedure: Civil § 2032, at 447

                                             - 41 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 42 of 43




(1994))). In other words, courts have found that it is unfairly prejudicial to allow a party

to capitalize on the fact that an expert was initially retained by another party, which is

precisely what Plaintiffs seek to do here. It is within the Court’s discretion to deny a request

to call an opposing party’s expert as part of the plaintiff’s case-in-chief where the proffered

reason does not outweigh the risk of unfair prejudice. See Sanchez v. Dupnik, 362 F. App’x

679, 681 (9th Cir. 2010). The Court finds that this is such a case, because McCabe’s

testimony would be duplicative of Dr. Mantell’s testimony, and, contrary to Plaintiffs’

assertion that they “have every right to have [McCabe] identify himself as an economist

retained by Dr. Singh” (Dkt. 199 at 6), presenting such information to the jury would be

highly and unfairly prejudicial to Dr. Singh.

                                      CONCLUSION

       For the reasons set forth above, the Court: (1) denies Dr. Kothari’s motion to

preclude testimony by Dr. Mantell (Dkt. 167); (2) denies Plaintiffs’ motion to preclude

testimony by Carnegie (Dkt. 168); (3) denies Plaintiffs’ motion to preclude Dr. Amin from

providing opinion testimony as to deviation from good and accepted medical practice on

the part of Dr. Mallavarapu or any other defendant or former defendant (Dkt. 169); (4)

denies Plaintiffs’ motion to preclude Dr. Joy-Pardi from providing opinion testimony as to

deviation from good and accepted medical practice on the part of Dr. Mallavarapu or any

other defendant or former defendant (Dkt. 170); (5) grants Plaintiffs’ motion to preclude

cross-examination of Dr. Mantell regarding prior judicial criticism (Dkt. 172); (6) denies

Dr. Singh’s motion to strike Dr. Mantell’s expert opinions (Dkt. 176); and (7) denies Dr.

Singh’s cross-motion to preclude Plaintiffs from introducing evidence that Dr.

                                             - 42 -
    Case 1:16-cv-00564-EAW-HBS Document 215 Filed 01/22/21 Page 43 of 43




Mallavarapu did not commit malpractice (Dkt. 184). The Court further holds that Plaintiffs

will not be permitted to call McCabe as a witness in their case-in-chief but will be able to

present Dr. Duncan’s deposition testimony as part of their case-in-chief. The Court finds

that Dr. Singh’s request to preclude Plaintiff from introducing deposition testimony by Dr.

Deak, Dr. Buckley, and Dr. Mallavarapu is premature. Any application by Plaintiffs to

reopen expert discovery for the limited purpose of examining Drs. Amin and Joy-Pardi as

to Dr. Mallavarapu’s treatment of Decedent shall be made by February 12, 2021.

       SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated: January 22, 2021
       Rochester, New York




                                           - 43 -
